DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 is dependent on rejected claim 32 and is therefore unclear.  For the purpose of the application of prior art, this claim has been interpreted as being dependent on claim 23.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 6, 7, 11, 12, 15, 17, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Niver (US Pat. Pub. No. 2011/0190760 Al) in view of Karni (US Pat. Pub. No. 2007/0106349 Al) and further in view of Ein-Gal (US Pat. Pub. No. 2012/0157891 Al).
Regarding claim 1, Niver teaches a system for transferring radio frequency energy to a composite structure comprising (Par. 9, an RF module adapted to provide an RF signal configured to induce heat in the target tissue): a radio signal generator (Fig, 2, RF source 216) that produces a pulse modulated waveform with variable carrier frequency (Par. 35, controller 226 may adjust characteristics of the RF signal such as but not limited to level, duration, frequency, modulation; Par. 31, Parameters of the applied RF fie Id such as its magnitude, frequency, and/or duration may be determined/adjusted based on the measured temperature of the target tissue during the RF ablation process), the pulse modulated waveform is applied to the composite structure for heating (Par, 30, RF hyperthermia (or RF ablation) is a therapy based on destroying diseased tissues by inducing excessive heat through RF energy in the 
Karni discloses a pulse modulated waveform with a variable pulse repetition frequency (Par.46, the system further includes a pulse width modulation (PWM)-controller, the PWM-controller capable of causing the RF energy source to deliver the output signal in pulses of a desired amplitude, a predetermined duration with a desired repetition frequency for average output power control; Par. 103; a PWM controller, the PWM controller 12 capable of causing the RF energy source to deliver the output power signal impulses of a predetermined duration and amplitude with a desired frequency. For example, the operating RF-frequency is 40.68 MHz, a PWM-frequency is 1 to 20 kHz and a duty cycle is 10 to 90%; Examiner Note: Karni discloses that the PWM controller produces a pulse modulated waveform, and the pulse repetition frequency can be set to a desired value).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the controller with a radio frequency generator that can generate a modulated waveform with an optimum variable carrier frequency and an infrared imaging element that measures the rate of heating in the composite structure as taught by Niver with a pulse modulated waveform with a variable pulse repetition frequency as disclosed by Karni, for the purpose of keeping a 
Ein-Gal discloses a similar device with a controller that determines the optimum pulse repetition frequency for optimum heating of tissue while minimizing damage (Par. 21, the heat energy per pulse, the number of pulses and the repetition rate of the pulses are determined by controller 24 according to the temperature and the heat dissipation capability of the tissue. The tissue temperature can be measured by a sensor 25 in communication with controller 24. The heat dissipation capacity of the tissue may be based on prior measurements of tissue properties or properties [...] these properties include, but are not limited to, thermal conductivity; Examiner note: Ein-Gal discloses a pulse repetition rate which is equivalent to pulse repetition frequency as recited in the claim, since rate is known to be number of units/time in the art, which is frequency. Ein-Gal further discloses that the pulse repetition frequency is determined based on the temperature and heat dissipation of the tissue, which is optimizing the pulse repetition frequency based on the heating of the tissue.).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the controller with a radio frequency generator that can generate a modulated waveform with an optimum variable carrier frequency with a variable pulse repetition frequency as disclosed by Niver/Karni with a controller that determines the optimum pulse repetition frequency for optimum heating of tissue while minimizing damage as disclosed by Ein-Gal, for the purpose of controlling heat dissipation of the energy into the tissue (Par. 21).

Regarding claim 4, Niver/Karni/Ein-Gal discloses the system of claim 1. Niver further teaches wherein the infrared imaging element comprises a Raman spectrometer(Par. 33, Diagnostic/therapy device 206 may include a number of modules for performing various operations; Par. 9, a spectroscopy module adapted to provide an optical signal for Raman spectroscopy of a target tissue; Par. 29, Raman spectroscopy allows for analysis of biological tissues through image acquisition, by exposing tissue samples to a monochromatic light source and measuring the spectral characteristics of the scattered signal).
Regarding claim 6, Niver/Karni/Ein-Gal discloses the system of claim 1, with an optimum carrier frequency {Niver/Karm/Ein-Gal: Niver: Par, 35) and pulse repetition frequency (Niver/Karni/Ein-Gal: Karni: Par. 46), Niver further teaches wherein the 
Regarding claim 7, Niver/Karni/Ein-Gal discloses the system of claim 1, wherein the optimum carrier frequency and pulse repetition frequency are determined by the maximum difference in heating between regions subject to a constraint of a minimum degree of heating of the composite structure (Niver: Par. 31, Parameters of the applied RF field such as its magnitude, frequency, and/or duration may be determined/adjusted based on the measured temperature of the target tissue during the RF ablation process; Par. 43, a power level of the RF signal may also be adjusted up or down based on whether a desired ablation temperature is achieved at the target tissue; Ein-Gal: Par. 21, the heat energy per pulse, the number of pulses and the repetition rate of the pulses are determined by controller 24 according to the temperature and the heat dissipation capability of the tissue. The tissue temperature can be measured by a sensor 25 in communication with controller 24. The heat dissipation capacity of the tissue may be based on prior measurements of tissue properties or properties [...] these properties include, but are not limited to, thermal conductivity; Examiner note: there would by necessity be a minimum degree of heating in regions of the composite structure (skin) that is subject to the RF energy. Applicant has not recited in the claim specifically how the optimum carrier frequency and pulse repetition frequency are determined. Niver and Ein-Gal discloses adjusting the optimum carrier frequency and pulse 
Regarding claim 11, Niver/Karni/Ein-Gal discloses the system of claim 10, wherein pulse modulated waveform vibrates water molecules near the collagen to produce heating (Niver: Par. 76, at the target tissue, water content may convert the RF energy into induced heat).
Regarding claim 12, Niver teaches a method of transferring radio frequency energy to a composite structure (Par. 9, an RF module adapted to provide an RF signal configured to induce heat in the target tissue)comprising: producing a pulse modulated waveform with variable carrier frequency (Par. 35, controller226 may adjust characteristics of the RF signal such as but not limited to level, duration, frequency, modulation; Par. 31, Parameters of the applied RF field such as its magnitude, frequency, and/or duration may be determined/adjusted based on the measured temperature of the target tissue during the RF ablation process) using a radio signal generator (Fig. 2, RF source 216), the pulse modulated waveform is applied to the composite structure for heating (Par. 30, RF hyperthermia (or RF ablation) is a therapy based on destroying diseased tissues by inducing excessive heat through RF energy in the diseased tissues), measuring the rate of heating in the composite structure for particular values of the variable carrier frequency (Par. 31, Parameters of the applied RF field such as its magnitude, frequency, and/or duration may be determined/adjusted based on the measured temperature of the target tissue during the RF ablation process; Par. 43, a power level of the RF signal may also be adjusted up or 

Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the controller with a radio frequency generator that can generate a modulated waveform with an optimum variable carrier frequency and an infrared imaging element that measures the rate of heating in the composite structure as taught by Niver with a pulse modulated waveform with a variable pulse repetition frequency as disclosed by Karni, for the purpose of keeping a high peak radiofrequency power with a low average power level that will result in the most efficient heating of collagen (Karni: Par. 134).
Ein-Gal discloses a similar device with a controller that determines the optimum pulse repetition frequency for optimum heating of tissue while minimizing damage (Par. 21, the heat energy per pulse, the number of pulses and the repetition rate of the pulses are determined by controller 24 according to the temperature and the heat dissipation 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the controller with a radio frequency generator that can generate a modulated waveform with an optimum variable carrier frequency with a variable pulse repetition frequency as disclosed by Niver/Karni with a controller that determines the optimum pulse repetition frequency for optimum heating of tissue while minimizing damage as disclosed by Ein-Gal, for the purpose of controlling heat dissipation of the energy into the tissue (Par. 21).
Regarding the optimal carrier frequency picked to make at least one component in the sub-element of the composite structure to oscillate at its resonant piezoelectric frequency and the optimal pulse repetition frequency picked to stimulate the sub-element at it mechanical resonant frequency, it is asserted that it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to select piezoelectric and mechanical resonant frequencies so as to achieve the maximum response (here heating) to the driving force (here RF energy).  This is 
Regarding claim 15, Niver/Karni/Ein-Gal discloses the method of claim 12. Niver further teaches wherein the infrared imaging element comprises a Raman spectrometer Par. 33, Diagnostic/therapy device 206 may include a number of modules for performing various operations; Par. 9, a spectroscopy module adapted to provide an optical signal for Raman spectroscopy of a target tissue; Par. 29, Raman spectroscopy allows for analysis of biological tissues through image acquisition, by exposing tissue samples to a monochromatic light source and measuring the spectral characteristics of the scattered signal).
Regarding claim 17, Niver/Karni/Ein-Gal discloses the method of claim 12, with an optimum carrier frequency (Niver/Karni/Ein-Gal: Niver: Par. 35) and pulse repetition frequency (Niver/Karni/Ein-Gal: Karni: Par. 46), Niver further teaches wherein the controller determines the optimum carrier frequency and pulse repetition frequency by sending a control signal to the radio signal generator (Par, 72, the RF signal can be reactivated by the RF source (e.g., RF source 216 of FIG. 2) with the adjusted parameters via various control signals that may be provided from the controller device (e.g., controller216)).
Regarding claim 18, Niver/Karni/Ein-Gal discloses the method of claim 12, wherein the optimum carrier frequency and pulse repetition frequency are determined 
Regarding claim 22, Niver/Karni/Ein-Gal discloses the method of claim 21, wherein pulse modulated waveform vibrates water molecules near the collagen structure to produce heating (Niver: Par. 76, at the target tissue, water content may convert the RF energy into induced heat).
Claims 2, 3, 13 and 14 are rejected under35 U.S.C. 103 as being unpatentable over Niver (US Pat. Pub. No. 2011/0190760 Al) in view of Karni (US Pat. Pub. No. 2007/0106349 Al), in view of Ein-Gal (US Pat. Pub. No. 2012/0157891 Al), and further in view of Spahn (US Pat. Pub. No. 2016/0027171 Al).
Regarding claim 2, Niver/Karni/Ein-Gal discloses the system of claim 1, but does not disclose wherein the infrared imaging element comprises a thermal camera.
However, Spahn discloses a thermal camera (Par. 55, An UR camera (Examiner note: Spahn discloses a long-wave infrared (UR) camera)has the ability to detect and display the UR wavelength in the electromagnetic spectrum; Par. 156, In the present invention, thermal images taken of the body surface are constructed by passively reading emitted radiant energy formed by the underlying tissue and the skin tissue by detecting wavelengths in the long-wave infrared range (UR) of 7-14 microns, and then in real time converting these values into pixels within a digital image).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the infrared imaging element as disclosed by Niver/Karni/Ein-Gal with a thermal camera, as disclosed by Spahn, for the purpose of comparing thermal data from different known areas on a body surface with an area of interest to accurately and reliably evaluate an area of interest on a body surface (Spahn: Par. 153 -155).
Regarding claim 3, Niver/Karni/Ein-Gal/Spahn discloses the system of claim 2 but as currently modified does not disclose wherein the thermal camera illustrates regions of heating using color.

Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the infrared imaging element with a thermal camera as disclosed by Niver/Karni/Ein-Gal/Spahn with a thermal camera that illustrates regions of heating using color, as further disclosed by Spahn, for the purpose of tracking temperature gradiency within an area of interest and providing insight into the physiological functions of the area of interest and the surrounding body surface (Spahn: Par. 167).
Regarding claim 13, Niver/Karni/Ein-Gal Discloses the method of claim 12 but does not disclose wherein the infrared imaging element comprises a thermal camera.
However, Spahn discloses a thermal camera (Par. 55, An UR camera (Examiner note: Spahn discloses a long-wave infrared (UR) camera) has the ability to detect and display the UR wavelength in the electromagnetic spectrum; Par. 156, In the present invention, thermal images taken of the body surface are constructed by passively reading emitted radiant energy formed by the underlying tissue and the skin tissue by detecting wave lengths in the long-wave infrared range (UR) of 7-14 microns, and then in real time converting these values into pixels within a digital image).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the infrared imaging element as disclosed by Niver/Karni/Ein-Gal with a thermal camera, as disclosed by Spahn, for the 
Regarding claim 14, Niver/Karni/Ein-Gal/Spahn discloses the method of claim 13, but as currently modified does not disclose wherein the thermal camera illustrates regions of heating using color.
Spahn further discloses wherein the thermal camera Illustrates regions of heating using color (Par. 163, the visualization of pixel intensities is accomplished by the use of a standardized 8-bit grayscale. Black defines cold, gray tones define cool and/or warm and white defines hot).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the infrared imaging element with a thermal camera as disclosed by Niver/Karni/Ein-Gal/Spahn with a thermal camera that illustrates regions of heating using color, as further disclosed by Spahn, for the purpose of tracking temperature gradiency within an area of interest and providing insight into the physiological functions of the area of interest and the surrounding body surface (Spahn: Par. 167).
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Niver (US Pat. Pub. No. 2011/0190760 Al) in view of Karni (US Pat. Pub. No. 2007/0106349 Al), in view of Ein-Gal (US Pat. Pub. No. 2012/0157891 Al), and further in view of Zeng (US Pat. Pub. No. 2008/0221457 Al).

However, Zeng discloses wherein the Raman spectrometer illustrates position, shape and intensity of spectral lines characteristic of molecules (Fig. 2A, and 2B; Zeng shows in Figs. 2A and 2B that the spectral lines have position, shape and intensity as shown by the location, width, and number of lines).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the Raman spectrometer as disclosed by Niver/Karni/Ein-Gal with the Raman spectrometer illustrating the position, shape and intensity of spectral lines characteristic of molecules as disclosed by Zeng, for the purpose of characterizing tissue (Zeng: Par. 23).
Regarding claim 16, Niver/Karni/Ein-Gal discloses the method of claim 15, but does not explicitly disclose wherein the Raman spectrometer illustrates position, shape and intensity of spectral lines characteristic of molecules.
However, Zeng discloses wherein the Raman spectrometer illustrates position, shape and intensity of spectral lines characteristic of molecules(Fig.2A, and 2B; Zeng shows in Figs. 2A and 2B that the spectral lines have position, shape and intensity as shown by the location, width, and number of lines).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the Raman spectrometer as disclosed by Niver/Karni/Ein-Gal with the Raman spectrometer illustrating the position, .
Claims 8 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Niver (US Pat. Pub. No. 2011/0190760 Al) in view of Karni (US Pat. Pub. No. 2007/0106349 Al), in view of Ein-Gal (US Pat. Pub. No. 2012/0157891 Al), in view of Spahn (US Pat. Pub. No. 2016/0027171 Al) and further in view of Watanabe (US Pat. Pub. No. 2006/0126081 Al).
Regarding claim 8, Niver/Karni/Ein-Gal/Spahn discloses the system of claim 2, but does not disclose wherein the thermal camera incorporates magnification and focus to record an image on a digital focal plane to be transmitted to the image processor.
However, Watanabe discloses a camera incorporating magnification (Par. 18, an electronic magnification change mechanism which reduces or expands a magnification with respect to image data by signal processing) and focus (Par. 19, there is provided an imaging apparatus according to the first aspect, comprising a focus adjusting section which detects a focus state of an object) to record an image on a digital focal plane (Par. 59, the image data is transmitted to a display/recording section 106 to be displayed/recorded; Par. 74, The imager 102 has an area-shaped photoelectricconvertingelement222 which photoelectrically converts the optical image formed by the optical magnification changing system 101 to acquire digital image data (a set of pixel data)) to be transmitted to the image processor (Par. 62, The filter processing section 103 shown in FIG. 1 carries out correction of as image distortion).

Regarding claim 19, Niver/Karni/Ein-Gal/Spahn discloses the method of claim 13, but does not disclose wherein the thermal camera incorporates magnification and focus to record an image on a digital focal plane to be transmitted to the image processor.
However, Watanabe discloses a camera incorporating magnification (Par. 18, an electronic magnification change mechanism which reduces or expands a magnification with respect to image data by signal processing) and focus (Par. 19, there is provided an imaging apparatus according to the first aspect, comprising a focus adjusting section which detects a focus state of an object) to record an image on a digital focal plane (Par. 59, the image data is transmitted to a display/recording section 106 to be displayed/recorded; Par. 74, The imager 102 has an area-shaped photoelectricconvertingelement222 which photoelectrically converts the optical image formed by the optical magnification changing system 101 to acquire digital image data (a set of pixel data)) to be transmitted to the image processor (Par. 62, The filter processing section 103 shown in FIG. 1 carries out correction of as image distortion).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the thermal camera as disclosed .
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Niver (US Pat. Pub. No. 2011/0190760 Al) in view of Karni (US Pat. Pub. No. 2007/0106349 Al), in view of Ein-Gal (US Pat. Pub. No. 2012/0157891 Al), and further in view of Hancock (US Pat. Pub. No. 2013/0267943 Al).
Regarding claim 9, Niver/Karni/Ein-Gal discloses the system of claim 1 but does not disclose wherein the radio signal generator comprises a bank of oscillators that are coupled to a bank of amplifiers for amplification.
However, Hancock discloses a radio signal generator that comprises a bank of oscillators that are coupled to a bank of amplifiers for amplification. (Fig. 1; Par. 112, an RF oscillator 1001, [...] an amplifier unit (here comprising a driveramplifierl003 and a poweramplifierl004); Par. 113, it includes a phase locked oscillatorl007, a signal amplifierl008, an adjustable signal attenuator (e.g. an analogue or digital diode attenuator) 1009, an amplifier unit (here a driver amplifier lOlO and a power amplifier lOll)).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the signal generator as disclosed by Niver/Karni/Ein-Gal with a radio signal generator that comprises a bank of oscillators that are coupled to a bank of amplifiers for amplification as disclosed by Hancock, for 
Regarding claim 20, Niver/Karni/Ein-Gal discloses the method of claim 17, but does not disclose wherein the radio signal generator comprises a bank of oscillators that are coupled to a bank of amplifiers for amplification.
However, Hancock discloses a radio signal generator that comprises a bank of oscillators that, are coupled to a bank of amplifiers for amplification. (Fig. 1; Par. 112, an RF oscillator 1001, [...] an amplifier unit (here comprising a driveramplifierl003 and a poweramplifierl004); Par. 113, it includes a phase locked oscillator 1007, a signal amplifier 1008, an adjustable signal attenuator (e.g. an analogue or digital diode attenuator) 1009, an amplifier unit (here a driver amplifier lOlO and a power amplifier lOll)).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the signal generator as disclosed by Niver/Karni/Ein-Gal with a radio signal generator that comprises a bank of oscillators that are coupled to a bank of amplifiers for amplification as disclosed by Hancock, for the purpose of providing variable frequencies to match to a particular biological tissue/type (Hancock: Par. 140).
Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Niver (US Pat. Pub. No. 2011/0190760 Al) in view of Karni (US Pat. Pub. No. 2007/0106349 Al), in view of Ein-Gal (US Pat. Pub. No. 2012/0157891 Al), and further in view of Rylander (US Pat. Pub. No. 2007/0159592 A1).

However, Rylander discloses wherein skin that is imaged for identifying local tissue optical properties is a mixture of water and collagen (Par. 53, Skin may act as a highly scattering medium for visible to near-infrared wave lengths due to its complex and inhomogeneous morphological structure [...] a function of shape, size and distribution of tissue constituents such as collagen (70% of dry weight of dermis), lipids, water, cells and their organelles).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify target tissue as disclosed by Niver/Karni/Ein-Gal with tissue constituents of collagen and water as disclosed by Hancock, for the purpose of characterizing light scattering in biological tissues that is caused by the tissue constituents of collagen and water (Rylander: Par. 53).
Regarding claim 21, Niver/Karni/Ein-Gal discloses the method of claim 12, but does not disclose wherein the composite structure is a mixture of water and collagen.
However, Rylander discloses wherein skin that is imaged for identifying local tissue optical properties is a mixture of water and collagen (Par. 53, Skin may act as a highly scattering medium for visible to near-infrared wave lengths due to its complex and inhomogeneous morphological structure [...] a function of shape, size and distribution of tissue constituents such as collagen (70% of dry weight of dermis), lipids, water, cells and their organelles).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify target tissue as disclosed .
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Niver (US Pat. Pub. No. 2011/0190760 Al) in view of Karni (US Pat. Pub. No. 2007/0106349 Al), in view of Ein-Gal (US Pat. Pub. No. 2012/0157891 Al), in view of Rylander (US Pat. Pub. No. 2007/0159592 Al), and further in view of Zeng (US Pat. Pub. No. 2008/0221457 Al).
Regarding claim 27, Niver/Rylander/Karni/Ein-Gal discloses the system of claim 26, wherein the Raman spectrometer illustrates position, shape and intensity of spectral lines characteristic of molecules.
However, Zeng discloses wherein the Raman spectrometer Illustrates position, shape and intensity of spectral lines characteristic of molecules (Fig. 2A, and 2R; Zeng shows in Figs. 2A and 2B that the spectral lines have position, shape and intensity as shown by the location, width, and number of lines).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the Raman spectrometer as disclosed by Niver/Rylander/Karni/Ein-Gal discloses with the Raman spectrometer illustrating the position, shape and intensity of spectral lines characteristic of molecules as disclosed by Zeng, for the purpose of characterizing tissue (Zeng: Par. 23).
Claims 23, 26, 28-29 and 33 are rejected under35 U.S.C. 103 as being unpatentable over Niver (US Pat. Pub. No. 2011/0190760 Al) in view of Karni (US Pat. Pub. No. 2007/0106349 Al), in view of Ein-Gal (US Pat. Pub. No. 2012/0157891 Al), and further in view of Rylander (US Pat. Pub. No. 2007/0159592 Al).
Regarding claim 23, Niver teaches a system for transferring radio frequency energy to a structure Par. 9, an RF module adapted to provide an RF signal configured to induce heat in the target tissue)comprising: a radio signal generator (Fig. 2, RF source 216) that produces a pulse modulated waveform with variable carrier frequency (Par. 35, controller226 may adjust characteristics of the RF signal such as but not limited to level, duration, frequency, modulation; Par. 31, Parameters of the applied RF fie Id such as its magnitude, frequency, and/or duration may be determined/adjusted based on the measured temperature of the target tissue during the RF ablation process), the pulse modulated waveform is applied to the structure for heating (Par. 30, RF hyperthermia (or RF ablation) is a therapy based on destroying diseased tissues by inducing excessive heat through RF energy in the diseased tissues);an infrared imaging element that measures the rate of heating in the composite structure for particular values of the variable carrier frequency (Par. 31, Parameters of the applied RF field such as its magnitude, frequency, and/or duration may be determined/adjusted based on the measured temperature of the target tissue during the RF ablation process; Par. 43, a power level of the RF signal may also be adjusted up or down based on whether a desired ablation temperature is achieved at the target tissue. [...] the temperature of the tissue may be measured by temperature sensing module 218 employing infrared sensing), the infrared imaging element produces a representation illustrating the effects of heating on the structure as well as the sample's molecular, 
Rylander discloses wherein skin that is imaged for identifying local tissue optical properties is a mixture of water and collagen (Par. 53, Skin may act as a highly scattering medium for visible to near-infrared wave lengths due to its complex and inhomogeneous morphological structure [...] a function of shape, size and distribution of 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify target tissue as disclosed by Niver with tissue constituents of collagen and water, for the purpose of characterizing light scattering in biological tissues that is caused by the tissue constituents of collagen and water (Rylander: Par. 53).
Karni discloses a pulse modulated waveform with a variable pulse repetition frequency {Par. 46, the system further includes a pulse width modulation (PWM)-controller, the PWM-controller capable of causing the RF energy source to deliver the output signal in pulses of a desired amplitude, a predetermined duration with a desired re petition frequency for average output power control; Par. 103; a PWM controller, the PWM controller 12 capable of causing the RF energy source to deliver the output power signal impulses of a predetermined duration and amplitude with a desired frequency. For example, the operating RF-frequency is 40.68 MHz, a PWM-frequency is 1 to 20 kHz and a duty cycle is 10 to 90%; Examiner Note: Karni discloses that the PWM controller produces a pulse modulated waveform, and the pulse repetition frequency can be set to a desired value).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the controller with a radio frequency generator that can generate a modulated waveform with an optimum variable carrier frequency and an infrared imaging element that measures the rate of heating in the composite structure as taught by Niver/Rylander with a pulse modulated waveform 
Ein-Gal discloses a similar device with a controller that determines the optimum pulse repetition frequency for optimum heating of tissue while minimizing damage (Par. 21, the heat energy per pulse, the number of pulses and the repetition rate of the pulses are determined by controller 24 according to the temperature and the heat dissipation capability of the tissue. The tissue temperature can be measured by a sensor 25 in communication with controller 24. The heat dissipation capacity of the tissue may be based on prior measurements of tissue properties or properties [...] these properties include, but are not limited to, thermal conductivity; Examiner note: Ein-Gal discloses a pulse repetition rate which is equivalent to pulse repetition frequency as recited in the claim, since rate is known to be number of units/time in the art, which is frequency. Ein-Gal further discloses that the pulse repetition frequency is determined based on the temperature and heat dissipation of the tissue, which is optimizing the pulse repetition frequency based on the heating of the tissue.).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the controller with a radio frequency generator that can generate a modulated waveform with an optimum variable carrier frequency with a variable pulse repetition frequency as disclosed by Niver/Rylander/Karni with a controller that, determines the optimum pulse repetition frequency for optimum heating of tissue while minimizing damage as disclosed by Ein-
Regarding the optimal carrier frequency picked to make at least one component in the sub-element of the composite structure to oscillate at its resonant piezoelectric frequency and the optimal pulse repetition frequency picked to stimulate the sub-element at it mechanical resonant frequency, it is asserted that it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to select piezoelectric and mechanical resonant frequencies so as to achieve the maximum response (here heating) to the driving force (here RF energy).  This is true as it is known that resonance is the phenomenon at which natural frequency coincides with the driving force and gives the maximum response and resonant frequency is the frequency at which this happens.  In both mechanical and piezoelectric resonance the response is greater when the driving frequency matches the natural frequency of the object.
Regarding claim 26, Niver/Rylander/Karni/Ein-Gal discloses the system of claim 23, Niver further teaches wherein the infrared imaging dement comprises a Raman spectrometer (Par. 33, Diagnostic/therapy device 206 may include a number of modules for performing various operations; Par. 9, a spectroscopy module adapted to provide an optical signal for Raman spectroscopy of a target tissue; Par. 29, Raman spectroscopy allows for analysis of biological tissues through image acquisition, by exposing tissue samples to a monochromatic light source and measuring the spectral characteristics of the scattered signal).

Regarding claim 29, Niver/Rylander/Karni/Ein-Gal discloses the system of claim 23, wherein the optimum carrier frequency and pulse repetition frequency are determined by the maximum difference in heating between regions subject to a constraint of a minimum degree of heating of the composite structure (Niver: Par. 31, Parameters of the applied RF field such as its magnitude, frequency, and/or duration may be determined/adjusted based on the measured temperature of the target tissue during the RF ablation process; Par. 43, a power level of the RF signal may also be adjusted up or down based on whether a desired ablation temperature is achieved at the target tissue; Ein-Gal: Par. 21, the heat energy per pulse, the number of pulses and the repetition rate of the pulses are determined by controller 24 according to the temperature and the heat dissipation capability of the tissue.  The tissue temperature can be measured by a sensor25 in communication with controller24. The heat dissipation capacity of the tissue may be based on prior measurements of tissue properties or properties [...] these properties include, but are not limited to, thermal conductivity; Examiner note: there would by necessity be a minimum degree of heating 
Regarding claim 33, Niver/Rylander/Karni/Ein-Gal discloses the system of claim 23, wherein pulse modulated waveform vibrates water molecules near the collagen structure to produce heating (Niver: Par, 76, at the target tissue, water content may convert the RF energy into induced heat).
Claims 24 and 25 are rejected under35 U.S.C. 103 as being unpatentable over Niver (US Pat. Pub. No. 2011/0190760 Al) in view of Karni (US Pat. Pub. No. 2007/0106349 Al), in view of Ein-Gal (US Pat. Pub. No. 2012/0157891 Al), in view of Rylander (US Pat. Pub. No. 2007/0159592 Al), and further in view of Spahn (US Pat. Pub. No. 2016/0027171 Al).
Regarding claim 24, Niver/Rylander/Karni/Ein-Gal discloses the system of claim 23, but does not disclose wherein the infrared imaging element comprises a thermal camera.
However, Spahn discloses a thermal camera (Par. 55, An UR camera (Examiner note: Spahn discloses a long-wave infrared (UR) camera) has the ability to detect and display the UR wavelength in the electromagnetic spectrum; Par. 156, In the present invention, thermal images taken of the body surface are constructed by passively reading emitted radiant energy formed by the underlying tissue and the skin tissue by 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the infrared imaging element as disclosed by Niver/Rylander/Karni/Ein-Gal with a thermal camera, as disclosed by Spahn, for the purpose of comparing thermal data from different known areas on a body surface with an area of interest to accurately and reliably evaluate an area of interest on a body surface (Spahn: Par. 153 -155).
Regarding claim 25, Niver/Rylander/Karni/Ein-Gal discloses the system of claim 24, but as currently modified does not disclose wherein the thermal camera illustrates regions of heating using color.
Spahn further discloses wherein the thermal camera illustrates regions of heating using color (Par. 163, the visualization of pixel intensities is accomplished by the use of a standardized 8-bit grayscale. Black defines cold, gray tones define cool and/or warm and white defines hot).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the infrared imaging element with a thermal camera as disclosed by Niver/Rylander/Karni/Ein-Gal/Spahn with a thermal camera that illustrates regions of heating using color, as further disclosed by Spahn, for the purpose of tracking temperature gradiency within an area of interest and providing insight in to the physiological functions of the area of interest and the surrounding body surface (Spahn: Par. 167).
Claim 30 is rejected under35 U.S.C. 103 as being unpatentable over Niver (US Pat. Pub. No. 2011/0190760 Al) in view of Karni (US Pat. Pub. No. 2007/0106349 Al), in view of Ein-Gal (US Pat. Pub. No. 2012/0157891 Al), in view of Rylander (US Pat. Pub. No. 2007/0159592 Al), and further in view of Watanabe (US Pat. Pub. No. 2006/0126081 Al).
Regarding claim 30, Niver/Rylander/Karni/Ein-Gal discloses the system of claim 24, but does not disclose wherein the thermal camera incorporates magnification and focus to record an image on a digital focal plane to be transmitted to the image processor.
However, Watanabe discloses a camera incorporating magnification (Par. 18, an electronic magnification change mechanism which reduces or expands a magnification with respect to image data by signal processing) and focus (Par. 19, there is provided an imaging apparatus according to the first aspect, comprising a focus adjusting section which detects a focus state of an object) to record an image on a digital focal plane (Par. 59, the image data is transmitted to a display/recording section 106 to be displayed/recorded; Par. 74, The imager 102 has an area-shaped photoelectric converting element 222 which photoelectrically converts the optical image formed by the optical magnification changing system 101 to acquire digital image data (a set of pixel data)) to be transmitted to the image processor (Par, 62, The filter processing section 103 shown in FIG. 1 carries out correction of as image distortion).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the thermal camera as disclosed by Niver/Rylander/Karni/Ein-Gal/Spahn discloses with a camera incorporating .
Claim 31 is rejected under35 U.S.C. 103 as being unpatentable over Niver (US Pat. Pub. No. 2011/0190760 Al) in view of Karni (US Pat. Pub. No. 2007/0106349 Al), in view of Ein-Gal (US Pat. Pub. No. 2012/0157891 Al), in view of Rylander (US Pat. Pub. No. 2007/0159592 Al), and further in view of Hancock (US Pat. Pub. No. 2013/0267943 Al).
Regarding claim 31, Niver/Rylander/Karni/Ein-Gal discloses the system of claim 23, but does not disclose wherein the radio signal generator comprises a bank of oscillators that are coupled to a bank of amplifiers for amplification.
However, Hancock discloses a radio signal generator that comprises a bank of oscillators that, are coupled to a bank of amplifiers for amplification. (Fig. 1; Par. 112, an RF oscillator 1001, [...] an amplifier unit (here comprising a driveramplifierl003 and a poweramplifierl004); Par. 113, it includes a phase locked oscillator 1007, a signal amplifier 1008, an adjustable signal attenuator (e.g. an analogue or digital diode attenuator) 1009, an amplifier unit (here a driver amplifier lOlO and a power amplifier lOll)).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the signal generator as disclosed by Niver/Karni/Ein-Gal with a radio signal generator that comprises a bank of oscillators that are coupled to a bank of amplifiers for amplification as disclosed by Hancock, for .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAITLYN E SMITH/Primary Examiner, Art Unit 3794